    Case 2:20-cv-02022-JTM-KWR Document 125 Filed 08/23/21 Page 1 of 27




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


GREGORY DUHON, M.D.                                   CIVIL ACTION


VERSUS                                                NO: 20-2022


THE BOARD OF SUPERVISORS                              SECTION "H"
OF LOUISIANA STATE UNIVERSITY
& AGRICULTURAL & MECHANICAL
COLLEGE, et al.

                          ORDER AND REASONS
      Before the Court is the Motion to Dismiss Plaintiff’s Amended Complaint
Under Rules 12(b)(1) and 12(b)(6) field by Defendants Neeraj Jain, M.D.,
Margaret Bishop-Baier, M.D., and the Board of Supervisors of Louisiana State
University and Agricultural and Mechanical College (Doc. 77). The Court
heard oral argument on this Motion on February 17, 2021 and took the matter
under advisement. For the following reasons, the Motion is GRANTED.


                              BACKGROUND
      Plaintiff Gregory Duhon, M.D. (“Duhon”), brings this action against
multiple defendants for damages and injunctive relief arising from his
suspension and termination from the cardiology fellowship program at
Louisiana State University (“LSU”) and the subsequent loss of his Louisiana
medical license. Below are the facts relevant only to the instant Motion.
    Case 2:20-cv-02022-JTM-KWR Document 125 Filed 08/23/21 Page 2 of 27




      Plaintiff was enrolled in the 2018–2019 cardiology fellowship program at
LSU. On May 23, 2019, Plaintiff was advised by his Program Director, Neeraj
Jain, M.D. (“Dr. Jain”), that he was being suspended effective immediately on
suspicion of being mentally impaired and that he must obtain a fit-for-duty
clearance from LSU’s Campus Assistance Program (“CAP”). Plaintiff alleges
that this action violated the terms of his contract with LSU as the contract only
allowed the Program Director to summarily suspend a fellow without prior
notice “whenever it is in good faith determined that the continued appointment
of [Plaintiff] places the safety or health of patients or University personnel in
jeopardy or to prevent imminent disruption of University Operations.” 1 The
contract also provided that, in the event of a suspension, LSU would provide
Plaintiff with written reasons for the action taken and that Plaintiff would
have five days to respond in writing. Plaintiff contends that Dr. Jain’s actions
were not in good faith so as to warrant his immediate suspension and that
neither Dr. Jain nor LSU ever provided him with written reasons.
      As part of Plaintiff’s initial evaluation by CAP, Plaintiff was required to
submit to drug-testing and undergo a mental health evaluation. Scott Embley,
the Assistant Director of CAP, was assigned to oversee Plaintiff’s treatment.
Embley, however, had also previously served as Plaintiff’s therapist in several
counseling sessions, wherein Plaintiff divulged that he was treated for
substance abuse disorder in 2011. Plaintiff alleges that, despite Plaintiff’s
negative drug screening and the lack of evidence of relapse, Embley “merged
his sources of data and became fixated on the idea that [he] had relapsed but
was concealing it.”2 Plaintiff contends that it was the Medical Director of CAP,



      1   Doc. 55 at 6.
      2   Id. at 7.
                                       2
    Case 2:20-cv-02022-JTM-KWR Document 125 Filed 08/23/21 Page 3 of 27




Dr. Margaret Bishop-Baier, M.D. (“Dr. Bishop-Baier”), who improperly allowed
Embley to serve in this “disciplinary role.”
      CAP thereafter instructed Plaintiff to submit to an occupationally
mandated psychological evaluation (“OMPE”) with Dr. Erik Whitfield (“Dr.
Whitfield”), who was ultimately “unable to decide” whether Plaintiff was fit-
for-duty. Plaintiff contends that the scope of Dr. Whitfield’s report was
“boundless,” even though professional standards required him to remain
narrowly focused on the “referral questions” and Plaintiff’s “essential job
functions.” Nevertheless, “CAP and Dr. Bishop-Baier” relied upon Dr.
Whitfield’s report and required that he register with Health Care Professionals
Foundation of Louisiana (“HPFLA”), a “private not-for-profit corporation that
offers assistance to health care professionals who may be suffering from mental
health issues” by referring the professionals for evaluations and monitoring
their treatment plans where appropriate.3 After registering with HPFLA,
Plaintiff was instructed to seek inpatient evaluation and treatment, which
Plaintiff did at Professional Renewal Center (“PRC”) in Lawrence, Kansas. By
the time of this inpatient stay, however, Plaintiff was allegedly “forced to
resign from his fellowship position at LSU in order to evade that coercive
force.”4
      Following Plaintiff’s time at PRC, HPFLA required that Plaintiff seek
additional, costly inpatient treatment. As further detailed in this Court’s
previous Orders and Reasons, Plaintiff refused to comply with HPFLA’s
directives and HPFLA eventually reported Plaintiff as noncompliant with the
Louisiana State Board of Medical Examiners (“LSBME”). Plaintiff ultimately
allowed his Louisiana medical license to lapse.

      3    Doc. 70-1 at 3.
      4    Doc. 55 at 9.
                                        3
    Case 2:20-cv-02022-JTM-KWR Document 125 Filed 08/23/21 Page 4 of 27




       In this action, Plaintiff brings claims against a long list of defendants—
including LSU, the LSBME, and the organizations and providers to which and
to whom he was referred—for violations of procedural and substantive due
process, § 504 of the Rehabilitation Act,5 and Title II of the Americans with
Disabilities Act.6 Plaintiff also brings state tort claims for intentional infliction
of emotional distress and defamation under Louisiana Civil Code article 2315.
Plaintiff contends that, at each step of the way, he was discriminated against
“on the basis of a perceived disability and denied any notice or hearing on the
actions taken against him and their supposed justification.”7 Specifically,
Plaintiff alleges that the named defendants perceived him as having substance
abuse disorder.8 Plaintiff contends that the alleged discrimination cost him his
fellowship position, his chance to transfer or become board-certified in
cardiology, his reputation, the good standing of his Louisiana physicians
license, and more than $50,000 in unnecessary treatment.
       Now before the Court is a Motion to Dismiss filed by Defendants Board
of Supervisors of Louisiana State University and Agricultural and Mechanical
College (hereinafter “LSU”), Dr. Jain, and Dr. Bishop-Baier (collectively,
“Defendants”), wherein they ask the Court to dismiss all of Plaintiff’s claims
against them. Plaintiff opposes.




       5 29 U.S.C. § 794.
       6 42 U.S.C. § 12131, et seq.
       7 Doc. 89 at 2.
       8 Plaintiff alleges that he received treatment for substance abuse disorder in 2011 and

has since been in remission.
                                                4
    Case 2:20-cv-02022-JTM-KWR Document 125 Filed 08/23/21 Page 5 of 27




                                     LEGAL STANDARD
         I.       Rule 12(b)(1) Motion to Dismiss
         A Rule 12(b)(1) motion challenges the subject matter jurisdiction of a
federal district court. “A case is properly dismissed for lack of subject matter
jurisdiction when the court lacks the statutory or constitutional power to
adjudicate the case.”9 In ruling on a Rule 12(b)(1) motion to dismiss, the court
may rely on (1) the complaint alone, presuming the allegations to be true,
(2) the complaint supplemented by undisputed facts, or (3) the complaint
supplemented by undisputed facts and by the court’s resolution of disputed
facts.10 The proponent of federal court jurisdiction—in this case, the Plaintiff—
bears the burden of establishing subject matter jurisdiction.11
         II.      Rule 12(b)(6) Motion to Dismiss
         To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead
enough facts “to state a claim for relief that is plausible on its face.”12 A claim
is “plausible on its face” when the pleaded facts allow the court to “draw the
reasonable inference that the defendant is liable for the misconduct alleged.”13
A court must accept the complaint’s factual allegations as true and must “draw
all reasonable inferences in the plaintiff’s favor.”14 The court need not,
however, accept as true legal conclusions couched as factual allegations. 15 To
be legally sufficient, a complaint must establish more than a “sheer possibility”


         9   Home Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir.
1998).
         10   Den Norske Stats Oljesels kap As v. Heere MacVof, 241 F.3d 420, 424 (5th Cir.
2001).
          See Physicians Hosps. of Am. v. Sebelius, 691 F.3d 649, 652 (5th Cir. 2012).
         11

          Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
         12

U.S. 544, 547 (2007)).
       13 Id.
       14 Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).
       15 Iqbal, 556 U.S. at 678.

                                               5
     Case 2:20-cv-02022-JTM-KWR Document 125 Filed 08/23/21 Page 6 of 27




that the plaintiff’s claims are true.16 If it is apparent from the face of the
complaint that an insurmountable bar to relief exists and the plaintiff is not
entitled to relief, the court must dismiss the claim.17 The court’s review is
limited to the complaint and any documents attached to the motion to dismiss
that are central to the claim and referenced by the complaint.18


                              LAW AND ANALYSIS
      In their Motion to Dismiss, Defendants LSU, Dr. Jain, and Dr. Bishop-
Baier ask that this Court dismiss Plaintiff’s claims against them. Specifically,
LSU asks that the Court dismiss Plaintiff’s claims against it for substantive
and procedural due process violations under the Fourteenth Amendment and
for violation of § 504 of the Rehabilitation Act. Dr. Jain and Dr. Bishop-Baier
(collectively, “the Individual Defendants”) also ask that the Court dismiss
Plaintiff’s claims against them for violations of procedural and substantive due
process under 28 U.S.C. § 1983, disability discrimination under Title II of the
Americans with Disabilities Act, intentional infliction of emotional distress,
and defamation. The Court will discuss the sufficiency of each claim in turn.
I.    Claims Brought Directly Under the Fourteenth Amendment
      Counts One and Two of Plaintiff’s Amended Complaint assert claims
against LSU and the LSBME directly under the Due Process Clause of the
Fourteenth Amendment, alleging violations of procedural and substantive due
process. At oral argument, however, counsel for Plaintiff asked that these
claims be voluntarily dismissed. Accordingly, these claims are hereby
dismissed with prejudice.


      16 Id.
      17 Lormand, 565 F.3d at 255–57.
      18 Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).

                                           6
      Case 2:20-cv-02022-JTM-KWR Document 125 Filed 08/23/21 Page 7 of 27




II.    Deprivation of Substantive and Procedural Due Process Under
       28 U.S.C. § 1983 and Ex parte Young
       Counts Three and Four of Plaintiff’s Amended Complaint assert claims
against the Individual Defendants in their individual and official capacities for
deprivation of procedural and substantive due process under § 1983 and under
the Ex Parte Young exception. “The Eleventh Amendment generally precludes
actions against state officers in their official capacities.”19 There are, however,
two exceptions relevant to the § 1983 claims here. First, the Ex parte Young
doctrine allows a plaintiff to sue a state officer in his official capacity for
prospective injunctive or declaratory relief.20 Second, a plaintiff may sue a
state officer in his individual capacity for damages resulting from a deprivation
of the plaintiff’s constitutional rights under color of law.21
       As an initial matter, Defendants argue that Plaintiff’s claims against the
Individual Defendants, as pleaded, run afoul of these two exceptions. Indeed,
Plaintiff’s Amended Complaint can be read as seeking monetary damages
against the Individual Defendants in their official capacities and also bringing
individual capacity claims against them under Ex parte Young. At oral
argument, however, counsel for Plaintiff clarified that the only intended claims
are those allowed under the two sovereign immunity exceptions explained
above. Accordingly, the Court will examine Plaintiff’s claims against the
Individual Defendants as those seeking only prospective injunctive relief under
Ex parte Young and monetary damages under § 1983.




       19 Cantu Servs., Inc. v. Roberie, 535 F. App’x. 342, 344 (5th Cir. 2013) (internal
quotations omitted).
       20 See Fontenot v. McCraw, 777 F.3d 741, 752 (5th Cir. 2015).
       21 See Hafer v. Melo, 502 U.S. 21, 30–31 (1991).

                                              7
    Case 2:20-cv-02022-JTM-KWR Document 125 Filed 08/23/21 Page 8 of 27




       A.     Official Capacity Claims under Ex Parte Young
       Plaintiff alleges that Defendants deprived him of his constitutional
rights to procedural and substantive due process under the Fourteenth
Amendment.
       The Due Process Clause of the Fourteenth Amendment declares that no
state shall “deprive any person of life, liberty, or property, without due process
of law.”22 “In procedural due process claims, the deprivation by state action of
a constitutionally protected interest in ‘life, liberty, or property’ is not in itself
unconstitutional; what is unconstitutional is the deprivation of such an
interest without due process of law.”23 “To prevail on a [procedural] due process
claim, plaintiffs must [therefore] show that: (1) they possess a property interest
that is protected by the due process clause, and (2) [the defendant’s] procedures
are constitutionally inadequate.24
       Substantive due process, on the other hand “ensures that, regardless of
the fairness of the procedures used, the government does not use its power for
oppressive purposes.”25 Thus, “substantive due process requires only that
public officials exercise professional judgment, in a nonarbitrary and
noncapricious manner, when depriving an individual of a protected property
interest.”26 In substantive due process cases concerning a plaintiff’s alleged
constitutional right to continued enrollment, the Supreme Court has held that,
assuming such a right exists, there is only a “narrow avenue for judicial
review” and that the plaintiff must show a “substantial departure from


       22  U.S. Const. amend. XIV.
       23  Zinermon v. Burch, 494 U.S. 113, 125 (1990) (emphasis in original).
        24 Ridgely v. Fed. Emergency Mgmt. Agency, 512 F.3d 727, 734 (5th Cir. 2008).
        25 Patterson v. Def. POW/MIA Acct. Agency, 343 F. Supp. 3d 637, 646 (W.D. Tex. 2018)

(citing Daniels v. Williams, 474 U.S. 327, 331 (1986)).
        26 Lewis v. Univ. of Texas Med. Branch at Galveston, 665 F.3d 625, 631 (5th Cir. 2011)

(citing Texas v. Walker, 142 F.3d 813, 819 (5th Cir. 1998)).
                                              8
    Case 2:20-cv-02022-JTM-KWR Document 125 Filed 08/23/21 Page 9 of 27




accepted academic norms as to demonstrate that the person or committee
responsible did not actually exercise professional judgment.”27
       As described above, a plaintiff asserting violations of his procedural or
substantive due process rights must first demonstrate the existence of a
protectable property interest. In his Amended Complaint, Plaintiff contends
that Defendants deprived him of his protectable property or liberty interests
in: (1) continuing his training in the LSU cardiology fellowship program;
(2) not being subjected to unjustified and coerced psychological examinations;
(3) his Louisiana physicians’ license and its good standing; and (4) his
professional reputation. In their Motion to Dismiss, Defendants argue that
Plaintiff has insufficiently alleged that they deprived him of each of the alleged
interests. The Court will discuss each in turn.
       1.       Plaintiff’s Alleged Interest in His Continued Training and Not
                Being Subjected to Coerced Psychological Examinations
       Defendants argue that Plaintiff has not sufficiently alleged a protectable
interest in his continued training and right to be free from coerced
psychological examinations.28 Defendants explain that, under Supreme Court
and Fifth Circuit precedent, LSU’s suspension and alleged termination of
Plaintiff was academic, not disciplinary, in nature and therefore only minimal
process was due to Plaintiff. Defendants also dispute that Plaintiff has
sufficiently alleged that he was constructively terminated.



       27   Regents of Univ. of Michigan v. Ewing, 474 U.S. 214, 225 (1985).


       28 Defendants address Plaintiff’s interest in his continued training and right to be free
from examination together as a single liberty or property interest. Plaintiff also does not
differentiate these interests in his Opposition. Thus, for the limited purpose of this Order
and Reasons, this Court too will address these interests together.
                                               9
    Case 2:20-cv-02022-JTM-KWR Document 125 Filed 08/23/21 Page 10 of 27




      A “student[’s] due process rights are evaluated on a scale commensurate
with the nature of their academic program and the type of discipline
involved.”29 As to medical residency programs, the Fifth Circuit has found that
the program’s “primary purpose . . . is not employment or a stipend, but the
academic training and academic certification for successful completion of the
program.”30 Plaintiff’s claims are therefore governed by Supreme Court and
Fifth Circuit precedent concerning academic dismissals.
      When a student is dismissed from an academic program, the dismissal
is characterized as either academic or disciplinary. In Goss v. Lopez, the
Supreme Court held that “due process requires, in connection with the
suspension of a student from public school for disciplinary reasons, ‘that the
student be given oral or written notice of the charges against him and, if he
denies them, an explanation of the evidence the authorities have and an
opportunity to present his side of the story.’”31 Thus, under Goss, a disciplinary
dismissal requires only an “‘informal give-and-take’ between the student and
the administrative body dismissing him that would, at least, give the student
‘the opportunity to characterize his conduct and put it in what he deems the
proper context.’”32 In Board of Curators of University of Missouri v. Horowitz,
the Supreme Court found that academic dismissals, unlike disciplinary
dismissals, rest upon the “academic judgment of school officials,” and such
judgment is “by its nature more subjective and evaluative than the typical
factual questions presented in the average disciplinary decision.”33 In light of



      29  Shaboon v. Duncan, 252 F.3d 722, 729 (5th Cir. 2001).
      30  Id. (quoting Davis v. Mann, 882 F.2d 967, 974 (5th Cir. 1989)).
       31 Bd. of Curators of Univ. of Missouri v. Horowitz, 435 U.S. 78, 85 (1978) (quoting

Goss v. Lopez, 419 U.S. 565, 581 (1975)).
       32 Id. at 86 (quoting Goss, 419 U.S. at 584).
       33 Id. at 89–90.

                                               10
   Case 2:20-cv-02022-JTM-KWR Document 125 Filed 08/23/21 Page 11 of 27




the “historic judgment of educators” and the non-adversarial nature of the
educational process, the Supreme Court declined to “formalize the academic
dismissal process by requiring a hearing.”34 Instead, the Supreme Court found
that, assuming the existence of a liberty or property interest, the medical
student was provided all process due to her under the Fourteenth Amendment
where she was “fully informed . . . of the faculty’s dissatisfaction with her
clinical progress and the danger that this posed to timely graduation and
continued enrollment.”35
      Defendants argue that, like in Horowitz, LSU’s suspension of Plaintiff
was academic in nature and Plaintiff was provided all process owed to him
under the Fourteenth Amendment. As support, Defendants cite to Shaboon v.
Duncan and Mathai v. Board of Supervisors of Louisiana State University and
Agricultural and Mechanical College.36 In Shaboon, the Fifth Circuit found
that a medical resident’s dismissal was academic where the student was
“dismissed for reasons related to her fitness to perform as a doctor.”37
Specifically, Shaboon was dismissed after she received negative mental health
evaluations, departed from the recommendations of her doctor, was not cleared
to come to work, and missed clinical rotations as a result. 38 The Fifth Circuit
thus found that, as a matter of law, Shaboon was not entitled to a hearing and
could not claim that her supervisor violated a liberty interest in her
residency.39



      34 Id. at 89.
      35 Id. at 85.
      36 Shaboon, 252 F.3d 722; Mathai v. Bd. of Sup’rs of Louisiana State Univ. & Agr. &

Mech. Coll., 551 F. App’x 101, 102 (5th Cir. 2013).
      37 Shaboon, 252 F.3d at 731.
      38 Id. at 731.
      39 Id.

                                              11
   Case 2:20-cv-02022-JTM-KWR Document 125 Filed 08/23/21 Page 12 of 27




      Similarly, in Mathai, another section of this Court found that a medical
student’s dismissal for failure to abide by the university-mandated treatment
program was academic in nature.40 Closely tracking the matter at hand, the
medical student in Mathai was referred to CAP on suspicion of substance abuse
and subsequently referred for inpatient treatment.41 Following a three-day
evaluation, the inpatient facility diagnosed Mathai with “polysubstance
dependence and narcissistic traits” and recommended that Mathai enroll in an
additional three-month treatment program.42 Mathai refused, and she was
dismissed from the school for failure to abide by LSU’s “Fitness for Duty
Policy.”43 In evaluating whether Mathai had sufficiently stated an official
capacity claim for procedural due process, Judge Vance found that Shaboon
“compel[led] a conclusion that plaintiff’s dismissal was academic.” 44 Further
“[b]ecause plaintiff’s dismissal was academic, rather than disciplinary, the only
procedural safeguards required were ‘ample notice’ of the conditions upon
which her continued enrollment was predicated and ‘warning of the
consequences that would follow h[er] failure to’ abide by those conditions.” 45
The court concluded that, between Mathai’s two written warnings and the
terms of the Fitness for Duty contract, Mathai had received all process owed
to her.46
      In light of this precedent, this Court too now finds that Plaintiff’s
dismissal was academic in nature. Like the plaintiffs in Shaboon and Mathai,
Plaintiff alleges that he was suspended on suspicion of “mental impairment.”


      40 Mathai, 959 F. Supp. 2d at 951.
      41 Id. at 934–35.
      42 Id. at 955.
      43 Id.
      44 Id. at 959.
      45 Id. (quoting Shaboon, 252 F.3d at 730).
      46 Id. at 971.

                                            12
    Case 2:20-cv-02022-JTM-KWR Document 125 Filed 08/23/21 Page 13 of 27




Plaintiff also alleges that he was forced to resign because of his inability to
obtain a fit-for-duty recommendation. Plaintiff’s suspension and alleged
termination can therefore be characterized as academic “since it implicated
[his] fitness to perform as a doctor.”47 Thus, Plaintiff was entitled only to notice
of the conditions upon which his continued enrollment was predicated and a
warning of the consequences from his failure to abide by those conditions.
       Both conditions are satisfied here. Plaintiff’s contract with LSU gave him
notice that he could be suspended immediately whenever his supervisor, in
good faith, believed that his continued appointment risked the safety and
health of patients or the imminent disruption of the normal operations. 48 Dr.
Jain also notified Plaintiff that his continued enrollment was contingent upon
his obtaining a fit-for-duty clearance from CAP. Although Plaintiff argues that
his suspension was not “in good faith” as required by his contract, Plaintiff has
not provided this Court with any facts that call Dr. Jain’s actions into question.
Plaintiff has therefore failed to allege that Defendants’ actions deprived him of
due process.49
       As to Plaintiff’s substantive due process claim, assuming that such an
interest exists,50 Plaintiff must demonstrate that Defendants’ actions


       47  Mathai, 959 F. Supp. 2d at 959.
       48  See Doc. 55 at 6.
        49 The Court also notes that, although Plaintiff’s contract provided that he receive an

opportunity to respond to the reason for his suspension, the mere breach of contract does not
itself create a valid procedural due process claim. See Burnett v. Coll. of the Mainland, 994
F. Supp. 2d 823, 830 (S.D. Tex. 2014) (“The Court rejected the procedural due process claim
because COM’s informal and formal grade appeal process amounted to more than sufficient
process, and that is the case even if a contractual right required more procedural protections
than merely an interest in public higher education. . . . The possible existence of a contract
therefore does nothing to change the determination that adequate procedure was afforded.”).
        50 See Regents of Univ. of Michigan v. Ewing, 474 U.S. 214, 223 (1985) (noting that a

court should not “formulate a rule of constitutional law broader than is required by the
precise facts to which it is to be applied” and assuming “the existence of a constitutionally
protectible property right in [Ewing’s] continued enrollment”).
                                               13
   Case 2:20-cv-02022-JTM-KWR Document 125 Filed 08/23/21 Page 14 of 27




regarding his fellowship were arbitrary and capricious or otherwise devoid of
professional judgment.51 Plaintiff, however, has failed to plead any such facts.
Plaintiff alleges that Dr. Jain suspended him on suspicion of “mental
impairment” and contends that his suspicion was based on Plaintiff’s history
of substance abuse disorder. Yet, Plaintiff has not alleged facts that would
allow this Court to conclude that Dr. Jain’s decision to suspend Plaintiff was
not carefully considered or otherwise devoid of professional judgment. Thus,
without facts explaining the circumstances of his dismissal, Plaintiff’s
allegations are speculative and conclusory. Similarly, Plaintiff’s allegations
against Dr. Bishop-Baier—that she erroneously permitted Embley to counsel
Plaintiff despite their history and referred him for an OMPE—sound in
negligence and do not qualify as arbitrary and capricious conduct. Plaintiff’s
substantive due process claims are accordingly dismissed.
      Further, the Court also agrees with Defendants that Plaintiff has failed
to allege that he was “constructively discharged.” “Establishing constructive
discharge generally requires a plaintiff to show that [his] employer made [his]
‘working conditions so intolerable that a reasonable employee would feel
compelled to resign.’”52 Plaintiff’s Amended Complaint states that, “[b]y the
time of his inpatient stay [with PRC], [he] had been forced to resign from his
fellowship position at LSU in order to evade that coercive force.”53 This
statement, unaccompanied by supporting facts, is insufficient to establish a
forced resignation. At the time Plaintiff resigned, he had already committed to
an evaluation by PRC and thus had the possibility of obtaining a fit-for-duty
clearance in the near future. Therefore, without allegations explaining why

      51 See id. at 225.
      52 LeBeouf v. Manning, 575 F. App’x 374, 376 (5th Cir. 2014) (quoting Finch v. Fort
Bend Indep. Sch. Dist., 333 F.3d 555, 562 (5th Cir. 2003)).
      53 Doc. 55 at 9.

                                             14
    Case 2:20-cv-02022-JTM-KWR Document 125 Filed 08/23/21 Page 15 of 27




Plaintiff would feel “compelled to resign,” Plaintiff’s Amended Complaint fails
to demonstrate that his resignation was anything less than voluntary.
       2.      Plaintiff’s Alleged Interest in His Medical License and its Good
               Standing
       Defendants argue that LSU cannot have deprived Plaintiff of his right
in his license as it has no control over the licensure decision. In response,
Plaintiff contends that LSU’s inability to deprive Plaintiff of his license is
irrelevant as the LSBME exhibited “blind deference” to LSU. Plaintiff’s
Amended Complaint, however, demonstrates that the LSBME relied upon the
conclusions of HPFLA, not the LSU-affiliated Defendants. As Plaintiff has not
demonstrated that Defendants’ actions deprived him of his license, Plaintiff’s
related procedural and substantive due process claims are dismissed.54
       3.      Plaintiff’s Alleged Interest in His Professional Reputation
       Plaintiff’s only remaining due process claim against Defendants is for
deprivation of his alleged interest in his professional reputation. “The Supreme
Court has recognized a constitutionally protected interest in ‘a person’s good
name, reputation, honor, or integrity.’”55 Where an individual is deprived of
this interest because of government action, “due process requires that the



       54  Plaintiff argues that Defendants need not have the authority to deprive him of his
license in order to interfere in his right to his license. As support, Plaintiff cites to Watson v.
Univ. of Utah Med. Ctr., wherein the Tenth Circuit found a genuine issue of material fact as
to whether the defendants’ interference with the Division of Professional Licensing’s
(“DOPL”) investigation violated the plaintiff’s liberty interests in her reputation and freedom
to take advantage of other employment. 75 F.3d 569, 580–81 (10th Cir. 1996). Unlike in
Watson, however, Plaintiff has not alleged that Defendants interfered in the LSBME’s
investigation. Further, the Watson court also found that the defendants could not deprive the
plaintiff of her alleged due process right in her nursing license as the “DOPL took no action
to revoke or suspend her license.” The Court therefore does not find that Watson supports
Plaintiff’s position.
        55 Kovac v. Wray, 363 F. Supp. 3d 721, 753 (N.D. Tex. 2019) (Paul v. Davis, 424 U.S.

693, 711 (1976)).
                                                 15
    Case 2:20-cv-02022-JTM-KWR Document 125 Filed 08/23/21 Page 16 of 27




affected employee be given notice of the charges and an opportunity to clear
his or her name.”56 Plaintiff cites Hughes v. City of Garland for the proposition
that his liberty interest is implicated here because he was “discharged in a
manner that creates a false and defamatory impression about him and thus
stigmatizes him and forecloses him from other opportunities.”57 Specifically,
Plaintiff contends that Dr. Jain suspended him based on false accusations of
mental impairment, that LSU and Dr. Bishop-Baier relied on these
accusations, “creating circumstances in which Plaintiff was effectively
terminated,” and that Plaintiff was denied an employment opportunity as a
result.
       As an initial matter, however, Hughes and related Fifth Circuit
precedent address reputational injuries only within the context of public
employment.58 In Shaboon, the Fifth Circuit remarked in a footnote that this
line of cases did not apply as the plaintiff was not a public employee and, “in
any event, [the plaintiff] never requested a name-clearing hearing.”59
Accordingly, the Court does not find that Plaintiff’s alleged injury to his
reputation entitles him to any procedures separate and apart from those
discussed in relation to his academic dismissal.60 Regardless, like in Shaboon,



       56 Hughes v. City of Garland, 204 F.3d 223, 226 (5th Cir. 2000).
       57 Id.
       58 See generally, id; Rosenstein v. City of Dallas, Tex., 876 F.2d 392, 395 (5th Cir.

1989), opinion reinstated in part, 901 F.2d 61 (5th Cir. 1990).
       59 Shaboon, 252 F.3d at 730 n. 3.
       60 See Horowitz, 435 U.S. at 98 (discussing the plaintiff’s alleged injury to her

reputation and finding that the plaintiff was provided all due process owed to her even
assuming that such an interest exists); Smith v. Davis, 507 F. App’x 359, 362 (5th Cir. 2013)
(addressing simultaneously the plaintiff’s alleged interest in his continued education and
reputation); Swift v. Siesel, No. CIV.A. 01-2691, 2002 WL 1585617, at *8 (E.D. La. July 15,
2002) (“Just as in the employment context, the liberty interest arising from the State’s
establishment of a public education system is a liberty interest in one’s reputation.” (citing
Goss, 419 U.S. at 576)).
                                              16
   Case 2:20-cv-02022-JTM-KWR Document 125 Filed 08/23/21 Page 17 of 27




Plaintiff did not request a name-clearing hearing and therefore could not
recover under Hughes even if it applied.
      B.     Personal       Capacity        Claims       Against       the     Individual
             Defendants
      As to Plaintiff’s claims against the Individual Defendants in their
personal     capacities,     Defendants         argue     that      they     are   entitled
to qualified immunity.      “The     doctrine     of    qualified    immunity      protects
government officials from liability for civil damages insofar as their conduct
does not violate clearly established statutory or constitutional rights of which
a reasonable person would have known.”61 “To overcome the immunity defense,
the complaint must allege facts that, if proven, would demonstrate that [the
Individual Defendants] violated clearly established statutory or constitutional
rights.”62 “Heightened pleading demands more than bald allegations and
conclusionary statements.”63 Instead, Plaintiff “must allege facts specifically
focusing on the conduct of [the Individual Defendants] which caused his
injury.”64
      As explained above, Plaintiff has failed to allege a constitutional
violation; thus, the Individual Defendants are entitled to qualified immunity.
Nevertheless, assuming that Plaintiff is able to sufficiently amend his
Complaint to state a claim for deprivation of his interest in his continued
enrollment, the Court does not find that this right is clearly established.
      In all binding precedent addressing the existence of this right, courts
have adhered to the practice of “constitutional avoidance, comporting with the



      61 Griggs v. Brewer, 841 F.3d 308, 312 (5th Cir. 2016) (internal quotation omitted).
      62 Wicks v. Mississippi State Employment Servs., 41 F.3d 991, 995 (5th Cir. 1995).
      63 Id.
      64 Id.

                                            17
       Case 2:20-cv-02022-JTM-KWR Document 125 Filed 08/23/21 Page 18 of 27




‘usual reluctance to decide constitutional questions unnecessarily.’”65 The
Supreme Court and the Fifth Circuit have thus addressed due process claims
concerning academic suspensions and dismissals by assuming the existence of
such a right without holding that such a right exists.66 Moreover, neither Court
has yet been forced to address whether such a right exists, as each Court has
repeatedly found that, in light of the deference owed to academic
decisionmakers, no violation was found. This Court thus cannot conclude that,
in light of the minimal case law, a reasonable government agent would know
that the alleged actions of the Individual Defendants would violate
constitutional due process rights.67 As Plaintiff’s substantive due process right
in his continued enrollment at LSU was not established “beyond debate,” the
Individual Defendants are entitled to qualified immunity.68
III.     Title II of the Americans with Disabilities Act and § 504 of the
         Rehabilitation Act.
         Plaintiff brings his claims under Title II of the Americans with
Disabilities Act (“ADA”) and § 504 of the Rehabilitation Act (“RA”) pursuant to
§ 1983. “[W]here a statutory regime already provides a comprehensive set of

         65Smith, 507 F. App’x at 363 (quoting Reichle v. Howards, 566 U.S. 658 at 664 (2012))
(citing Ewing, 474 U.S. 214, 223 (1985); Davis v. Mann, 882 F.2d 967, 973 (5th Cir. 1989);
Mahavongsanan v. Hall, 529 F.2d 448, 449–50 (5th Cir. 1976)).
        66 See Horowitz, 435 U.S. at 91–92 (assuming without deciding that courts can review

academic decisions under a substantive due process standard); Ewing, 474 U.S. at 512 (“We
therefore accept the University’s invitation to ‘assume the existence of a constitutionally
protectible property right in [Ewing’s] continued enrollment,’ and hold that even if Ewing’s
assumed property interest gave rise to a substantive right under the Due Process Clause to
continued enrollment free from arbitrary state action, the facts of record disclose no such
action.”); Davis v. Mann, 882 F.2d 967, 973 (5th Cir. 1989) (“Like the Supreme Court in Board
of Curators of Missouri v. Horowitz, we need not decide what type of interest Davis had in
the GPR program, because even ‘assuming the existence of a liberty or property interest,’
Davis received all the process he was entitled to under the Fourteenth Amendment in respect
to his interest in the GPR program.”).
        67 See Smith, 507 F. App’x at 363 (5th Cir. 2013).
        68 See id.

                                               18
   Case 2:20-cv-02022-JTM-KWR Document 125 Filed 08/23/21 Page 19 of 27




remedies for its enforcement, there is a presumption against the availability of
the more general remedial measures of § 1983. This principle renders further
discussion of the intricacies of § 1983 unnecessary.”69 Accordingly, the Court
will not consider Plaintiff’s claims under § 1983 but will rather proceed to an
analysis of Plaintiff’s claim against the Defendants under the ADA and the RA.
Moreover, “The language of Title II generally tracks the language of Section
504 of the Rehabilitation Act of 1973. . . . Jurisprudence interpreting either
section is applicable to both.”70 The Court will therefore refer to the standards
under each Act interchangeably.
      A.     The Rehabilitation Act
      Section 504 of the Rehabilitation Act provides:
      No otherwise qualified individual with a disability in the United
      States . . . shall, solely by reason of her or his disability, be excluded
      from the participation in, be denied the benefits of, or be subjected
      to discrimination under any program or activity receiving Federal
      financial assistance or under any program or activity conducted by
      any Executive agency or by the United States Postal Service.71
To state a claim under § 504, a plaintiff must allege: “(1) that he has a
qualifying disability; (2) that he is being denied the benefits of services,
programs, or activities for which the public entity is responsible, or is otherwise
discriminated against by the public entity; and (3) that such discrimination is
by reason of his disability.”72 Additionally, under § 504, the plaintiff must also




      69 See id. (citing Lollar v. Baker, 196 F.3d 603, 609 (5th Cir. 1999)).
      70 Hainze v. Richards, 207 F.3d 795, 799 (5th Cir. 2000).
      71 29 U.S.C. § 794.
      72 Hale v. King, 642 F.3d 492, 499 (5th Cir. 2011).

                                               19
    Case 2:20-cv-02022-JTM-KWR Document 125 Filed 08/23/21 Page 20 of 27




“allege that the specific program or activity with which he or she was involved
receives or directly benefits from federal financial assistance.”73
       Plaintiff alleges that LSU violated § 504 when Dr. Jain suspended him
based on his “perceived disability” of substance abuse disorder and when
Embley, with the permission of Dr. Bishop-Baier, used Plaintiff’s old treatment
records to support a diagnosis of substance abuse disorder. Plaintiff also argues
that the actions of several other defendants can be imputed to LSU as its
“agents.” As Plaintiff has not presented any facts or law to support this alleged
agency relationship, however, the Court considers only the sufficiency of
Plaintiff’s allegations concerning Dr. Jain, Dr. Bishop-Baier, and Embley in
relation to his § 504 claim.
       Defendants first argue that Plaintiff’s § 504 claim must fail because
Plaintiff has not sufficiently alleged that he has a qualifying disability that
substantially limits one or more life activities. A qualifying disability under
the ADA or § 504 includes: “(A) a physical or mental impairment that
substantially limits one or more major life activities of such individual; (B) a
record of such an impairment; or (C) being regarded as having such an
impairment[.]”74 A person is regarded as having a qualified disability “if the
individual establishes that he or she has been subjected to an action prohibited
under [the ADA] because of an actual or perceived physical or mental
impairment whether or not the impairment limits or is perceived to limit a
major life activity.”75 Here, Plaintiff alleges that he has a qualifying disability
of substance abuse disorder in remission, was regarded by Dr. Jain, Dr. Bishop-


       73 Block v. Texas Bd. of L. Examiners, 952 F.3d 613, 619 (5th Cir. 2020) (quoting Miller
v. Tex. Tech Univ. Health Scis. Ctr., 421 F.3d 342, 345 (5th Cir. 2005) (en banc) (internal
quotations omitted)).
       74 42 U.S.C. § 12102(1)(A–C) (emphasis added).
       75 42 U.S.C. § 12102(3)(A).

                                              20
    Case 2:20-cv-02022-JTM-KWR Document 125 Filed 08/23/21 Page 21 of 27




Baier, and Embley as being currently impaired by his substance abuse
disorder, and discriminated against by them because of his disability. The
Court thus finds that he has sufficiently alleged a qualifying disability.
       Next, Defendants argue that Plaintiff has failed to demonstrate that he
was denied the benefits, services, programs, or activities for which LSU is
responsible because of the alleged discrimination. The Court agrees. Plaintiff
alleges that Dr. Jain suspended him from LSU on suspicion of mental
impairment and that the suspected mental impairment was substance abuse
disorder. Other than the alleged fact that Dr. Jain had access to his medical
records, however, Plaintiff has not alleged any facts indicating that Dr. Jain’s
actions were taken because of Plaintiff’s “perceived disability.” Plaintiff also
alleges that Dr. Bishop-Baier and Embley, because of Plaintiff’s history,
improperly regarded Plaintiff as having substance abuse disorder and
consequently referred him to seek further psychological treatment without
evidence to support their suspicion that he was presently mentally impaired.
Like the allegations against Dr. Jain, however, the only alleged evidence of
discrimination is the fact that CAP had access to his file. The Court thus finds
that Plaintiff has failed to allege discrimination under § 504.
       B.     Title II of the ADA
       “The ADA forbids discrimination against disabled individuals in major
areas of public life, among them employment (Title I of the Act), public services
(Title II), and public accommodations (Title III).”76 Like § 504 of the RA, Title
II of the ADA provides that “no qualified individual with a disability shall, by
reason of such disability, be excluded from participation in or be denied the
benefits of the services, programs, or activities of a public entity, or be


        PGA Tour, Inc. v. Martin, 532 U.S. 661, 675 (2001) (citing 42 U.S.C. §§ 12111–12117;
       76

12131–12165; 12181–12189).
                                            21
    Case 2:20-cv-02022-JTM-KWR Document 125 Filed 08/23/21 Page 22 of 27




subjected to discrimination by any such entity.”77 Here, Plaintiff brings suit
against the Individual Defendants under Title II of the ADA in their official
and personal capacities.
       As explained above, “[t]he remedies, procedures, and rights available
under the Rehabilitation Act parallel those available under the ADA.”78 Thus,
for the same reasons addressed above in relation to Plaintiff’s § 504 claims, the
Court finds that Plaintiff has failed to state a claim against the Individual
Defendants for ADA violations in their official capacities.79
       Plaintiff’s individual capacity claims against the Individual Defendants
also cannot stand. In Lollar v. Baker, the Fifth Circuit held that § 1983 did not
provide a remedy for the plaintiff’s alleged violations of the Rehabilitation Act
against state officials in their individual capacities.80 Following Lollar, courts
within the Fifth Circuit have found individual capacity claims under Title II
improper.81 This Court too now finds that Plaintiff cannot utilize § 1983 to
establish individual liability under Title II. Plaintiff’s Title II claims against
the Individual Defendants in their individual capacities are accordingly
dismissed.


       77  42 U.S.C. § 12132 (emphasis added).
       78  Cadena v. El Paso Cty., 946 F.3d 717, 723 (5th Cir. 2020) (citing Delano-Pyle v.
Victoria Cty., 302 F.3d 567, 574 (5th Cir. 2002)).
        79 The Fifth Circuit has not yet “had the occasion” to determine whether a plaintiff

may bring a § 1983 suit against a state official in his official capacity “in order to vindicate
or enforce rights guaranteed to him by Title II of the ADA.” Cooper v. Hung, 485 Fed. App’x
680, 685 (5th Cir. 2012).
        80 See Lollar, 196 F.3d at 608–610 (“In sum, because the Rehabilitation Act by its

express terms provides comprehensive enforcement and remedial measures for violations of
its provisions, we hold that section 1983 cannot be used as an alternative method for the
enforcement of those rights.”); Cole v. Velasquez, 67 F. App’x 252 n.11 (5th Cir. 2003).
        81 See Pena v. Bexar Cty., Texas, 726 F. Supp. 2d 675, 689–90 (W.D. Tex. 2010)

(collecting cases) (“Based on the weight of authority and holdings of the Fifth Circuit, the
Court concludes that Pena’s § 1983 claims against the Individual Defendants in their
individual capacities for violations of Title II are not permitted.”).
                                                 22
      Case 2:20-cv-02022-JTM-KWR Document 125 Filed 08/23/21 Page 23 of 27




IV.     Intentional Infliction of Emotional Distress
        “[T]o recover for intentional infliction of emotional distress, a plaintiff
must establish that: (1) the conduct of the defendant was extreme and
outrageous; (2) the emotional distress suffered by the plaintiff was severe; and
(3) the defendant desired to inflict severe emotional distress or knew that
severe emotional distress would be certain or substantially certain to result
from his conduct.”82 To succeed on this claim, “[t]he conduct must be so
outrageous in character, and so extreme in degree, as to go beyond all possible
bounds of decency, and to be regarded as atrocious and utterly intolerable in a
civilized community.”83 “Liability does not extend to mere insults, indignities,
threats, annoyances, petty oppressions, or other trivialities.”84
        Plaintiff alleges that the defendants in this case are liable for the tort of
intentional infliction of emotional distress by their dissemination of false
information about him, which allegedly “establishes a pattern [of] deliberate,
repeated harassment over a period of time.”85 As to the Individual Defendants,
Plaintiff contends that they engaged in “outrageous conduct” when they
“knowingly made false accusations regarding Plaintiff’s fitness to practice
medicine, unlawfully used private information divulged in confidence against
Plaintiff to manufacture justification for Plaintiff’s suspension, and adhered to
their original accusations despite negative drug screens.”86 This conduct,
however, fails to meet the high standard for intentional infliction of emotional
distress claims in Louisiana.87 Additionally, Plaintiff has not alleged any facts


        82White v. Monsanto, 585 So.2d 1205, 1209 (La. 1991).
        83Id.
       84 Id.
       85 Doc. 89 at 34.
       86 Id.
       87 See Currier v. Entergy Servs., Inc., 73 F. Supp. 3d 673, 678 (E.D. La. 2014); Shaboon,

252 F.3d at 734 (finding that, under Texas law, the defendant’s “alleged efforts ‘to obtain and
                                                23
     Case 2:20-cv-02022-JTM-KWR Document 125 Filed 08/23/21 Page 24 of 27




to support his assertion that the Individual Defendants “desired to inflict
severe emotional distress or knew that severe emotional distress would be
certain or substantially certain to result.”88 Plaintiff’s claims for intentional
infliction of emotional distress are thus dismissed.
V.     Defamation
       Plaintiff also brings claims against the Individual Defendants for
defamation. Under Louisiana law, the elements of a defamation claim include:
“(1) a false and defamatory statement concerning another; (2) an unprivileged
publication to a third party; (3) fault (negligence or greater) on the part of
the publisher; and (4) resulting injury.”89 Plaintiff alleges that Dr. Jain
defamed him when he “accused Plaintiff of impairment falsely, [and]
knowingly published that false statement to HPFL[A] and PRC.” 90 Plaintiff
similarly alleges Dr. Bishop-Baier that is liable for defamation as she
“knowingly published false statements to HPFL[A], PRC, and LSBME.”91
       Defendants argue that Plaintiff’s defamation claims must fail as Plaintiff
has not alleged that either Defendant published the alleged false statement—
that Plaintiff was mentally impaired—to any third party. Indeed, although
Plaintiff alleges in a conclusory fashion that Drs. Jain and Bishop-Baier
disseminated these false statements to various codefendants, he does not
allege any facts that would make this assertion plausible. Indeed, Plaintiff does
not include any facts demonstrating that communication between Drs. Jain



keep information to himself’ about Shaboon’s illness, ‘manufacture a diagnosis[,’] and
‘seclude’ Shaboon suggest at most a propensity to terminate her residency unfairly. Such ill-
motivated actions do not constitute legally actionable infliction of emotional distress.”).
       88 White, 585 So.2d at 1209.
       89 Lewis v. M7 Prods., LLC, 427 F. Supp. 3d 705, 723–24 (M.D. La. 2019) (internal

quotations and citations omitted).
       90 Doc. 55 at 21.
       91 Id.

                                              24
    Case 2:20-cv-02022-JTM-KWR Document 125 Filed 08/23/21 Page 25 of 27




and Bishop-Baier and any of the codefendants took place. Plaintiff alleges that
the Individual Defendants referred Plaintiff to various entities, and the
Amended Complaint is devoid of facts that would allow this Court to conclude
that there were false statements in those referrals.
       Even if this Court were to assume that Plaintiff had sufficiently alleged
that Dr. Jain communicated false statements to CAP, the Court finds that
these statements would not constitute a publication to a third party. Under
Louisiana law, statements made by employees acting within the course and
scope of their employment to others within the same organization are not
“‘publicized’ statements to third persons so as to constitute publication in a
defamation claim.”92 Plaintiff contends that Dr. Jain’s actions were not in the
course and scope of his employment because he did not follow LSU’s procedures
in suspending Plaintiff or referring him to CAP. Plaintiff, however, has not
alleged any facts suggesting that Dr. Jain acted in bad faith so as to remove
his actions from the course and scope of his employment. Further, Plaintiff has
not provided this Court with any legal support for his assertion that Dr. Jain’s
failure     to   follow   internal     procedures      renders     the    “intra-corporate
communication” doctrine inapplicable.93 Plaintiff has thus failed to state a
claim for defamation.



       92 Ioppolo v. Rumana, 581 F. App’x 321, 329 (5th Cir. 2014) (citing See, e.g., Bell v.
Rogers, 698 So.2d 749 (La. App. 2 Cir. 1997)).
       93 The one case Plaintiff cites in support is actually contrary to his position. Doe v.

Grant, 839 So. 2d 408, 416 (La. App. 4 Cir. 2003), writ denied, 842 So. 2d 1102 (La. 2003).
(“Clearly, what Dr. Zamanian cites as incidences of publication, are in actuality
communications between employees of the hospital during the course and scope of their
employment. The disclosures regarding the summary suspension were the direct outcome of
the peer review process, and necessary to ensure not only the safety of patients at the
hospital, but to ensure that the doctors and nurses on Mercy’s staff were aware that Dr.
Zamanian’s privileges had been suspended.”).

                                             25
   Case 2:20-cv-02022-JTM-KWR Document 125 Filed 08/23/21 Page 26 of 27




                               CONCLUSION
      For the foregoing reasons, the Motion is GRANTED.
      IT IS ORDERED that Plaintiff’s claims against LSU for violations of
substantive and procedural due process are hereby DISMISSED WITH
PREJUDICE.
      IT IS FURTHER ORDERED that Plaintiff’s claim against LSU under
§ 504 of the RA is DISMISSED WITHOUT PREJUDICE.
      IT IS FURTHER ORDERED that Plaintiff’s official capacity claims
against Drs. Jain and Bishop-Baier for violations of his substantive due process
rights related to his continued enrollment are DISMISSED WITHOUT
PREJUDICE. All other official capacity due process claims against the
Individual Defendants are DISMISSED WITH PREJUDICE.
      IT IS FURTHER ORDERED that Plaintiff’s individual capacity claims
against Drs. Jain and Bishop-Baier for violations of procedural and
substantive due process and Title II of the ADA are DISMISSED WITH
PREJUDICE.
      IT IS FURTHER ORDERED that Plaintiff’s claims against Drs. Jain
and Bishop-Baier in their official capacities under Title II of the ADA are
DISMISSED WITHOUT PREJUDICE.
      IT IS FURTHER ORDERED that Plaintiff’s claims against Drs. Jain
and Bishop-Baier for intentional infliction of emotional distress and
defamation are DISMISSED WITHOUT PREJUDICE.
      IT IS FURTHER ORDERED that Plaintiff has 15 days from the date
of this Order to amend his Complaint and remedy all claims dismissed without
prejudice.




                                      26
Case 2:20-cv-02022-JTM-KWR Document 125 Filed 08/23/21 Page 27 of 27




                New Orleans, Louisiana this 20th day of August, 2021.



                               ____________________________________
                               JANE TRICHE MILAZZO
                               UNITED STATES DISTRICT JUDGE




                                 27
